WILSHIRE VARIABLE INSURANCE TRUST (the “Trust”) Equity Fund Balanced Fund Income Fund Short-Term Investment Fund Small Cap Growth Fund International Equity Fund Socially Responsible Fund Supplement dated June 27, 2008 to the Prospectus of the Portfolios listed above dated May 1, 2008, as Supplemented May 1, 2008 (the “Prospectus”) Effective July 14, 2008, this Supplement information replaces and supersedes any contrary information contained in the Prospectus. THE FOLLOWING INFORMATION REPLACES INFORMATION FOUND UNDER THE HEADING “DISTRIBUTION AND SHAREHOLDER SERVICES PLAN”: The Funds have adopted a plan under Rule 12b-1 of the 1940 Act that provides for a fee of0.25% of each Fund’s average net assets payable to SEI Investments Distribution Co. (the “Distributor”) to compensate the Distributor for distribution and other services provided to shareholders. Because 12b-1 fees are paid out of a Fund’s assets on an ongoing basis, they will, over time, increase the cost of investment and may cost more than other types of sales charges. THE
